UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7341


MICHAEL D. GOINS, a/k/a Michael Goins,

                Plaintiff – Appellant,

          v.

LIEUTENANT HORNE, in his individual and official capacity;
CORPORAL BYRD, in his individual and official capacity;
OFFICER SEWELL, in his individual and official capacity;
OFFICER LINDSEY, in his individual and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Richard M. Gergel, District Judge.
(4:13-cv-01269-RMG)


Submitted:   January 23, 2015             Decided:   February 6, 2015


Before WILKINSON, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Goins, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael D. Goins appeals the district court’s order

substantially      accepting    the     recommendation         of   the   magistrate

judge    and     denying    relief     on       his   42   U.S.C.    § 1983    (2012)

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Goins v. Horne, No. 4:13-cv-01269-RMG (D.S.C.

Aug. 29, 2014).            We dispense with oral argument because the

facts    and    legal   contentions     are       adequately    presented      in   the

materials      before   this   court    and       argument   would    not     aid   the

decisional process.

                                                                              AFFIRMED




                                            2